Exhibit Contact: Jennifer Flachman Director of Investor Relations AMERCO (602) 263-6601 Flachman@amerco.com AMERCO REPORTS FIRST QUARTER FISCAL 2 RENO, Nev. (August 6, 2008)AMERCO (Nasdaq: UHAL), parent of U-Haul International, Inc., North America’s largest “do-it-yourself” moving and storage operator, today reported net earnings available to common shareholders for its first quarter ending June 30, 2008, of $ 26.6 million, or $1.37 per share, compared with net earnings of $38.5 million, or $1.93 per share, for the same period last year. “Introduction of more new small trucks remains behind schedule due to a strike at affecting our suppliers. This has lowered our revenue for the quarter and the year,” stated Joe Shoen, Chairman of AMERCO. “This year is likely going to be another tight one for consumer truck rental.” Highlights of First Quarter 2009 Results · Self-moving equipment rental revenue decreased 0.6% for the first quarter of fiscal 2009 compared with the first quarter of fiscal 2008.The average size of the rental truck fleet during the quarter declined compared to the same period last year; this was largely offset by improvements in utilization.The negative pricing trend we have been experiencing continues to moderate. · Self-storage revenues for AMERCO’s Moving and Storage segment increased 1.9% for the first quarter of fiscal 2009 compared with the first quarter of fiscal 2008. · The Company nets gains and losses from the disposal of property and equipment against depreciation.Included as an offset to total depreciation for the first quarter of fiscal 2008 was a $10 million gain on the sale of real estate. There was no similar gain in the first quarter of fiscal 2009. Excluding this gain, total depreciation increased $10.7 million primarily due to equipment. Additionally, lease expense increased $1.7 million during the same period. The Company was able to offset a portion of these increases in fleet-related costs through reductions in maintenance and repair cost resulting from the newer fleet. · Earnings from operations at the insurance companies improved $1.4 million for the first quarter of fiscal 2009 compared with the first quarter of fiscal 2008. · Net cash provided by operating activities increased $14.5 million for the first quarter of fiscal 2009 compared with the first quarter of fiscal 2008. AMERCO will hold its investor call for the first quarter of fiscal 2009 on Thursday, August 7, 2008, at 8 a.m. Pacific Time (11 a.m. Eastern). The call will be broadcast live over the Internet at www.amerco.com. To hear a simulcast of the call, or a replay, visit www.amerco.com. 1 About AMERCO AMERCO is the parent company of U-Haul International, Inc., North America’s largest “do-it-yourself” moving and storage operator, AMERCO Real Estate Company, Republic Western Insurance Company and Oxford Life Insurance Company. Since 1945, U-Haul has been the undisputed choice for the do-it-yourself mover, with a network of more than 15,650 locations in all 50 United States and 10 Canadian provinces.
